Case 4:18-cv-10059-JEM Document 36 Entered on FLSD Docket 03/11/2019 Page 1 of 1




                             UN ITED STA TES D ISTRICT CO U RT FO R TH E
                                  SO U THERN DISTRICT OF FLO RID A
                                         KEY W EST DIVISION
                      C ase N um ber: I8-IOOS9-C IV-M A RTINE Z-O TA ZO -M Y ES

  AESTHETICAiSOCIATES,INC.,PS,d/b/a
  THE SEATTLE/ACIALPLASTIC SURGERY
  CENTER,    f
        plaintiff,i
                 i
                 l
  KEY W EST m STITUTE FOR PLASTIC
  SURG ER Y,IN C.and SCO TT J.LO ESSIN ,M .D .,
        Defendanls.
                 1                          /
                 !
                 INAL ORDER O F DISM ISSAL W ITH PREJUDICE AND
                  RDER DENYING ALL PENDING M OTIONS AS M OO T
                 I
        '
        IulsMXTTER isbeforethecourtupontheparties'stipulationofDismissal(ECFNo.
  351.ltis:      i
                 ;


        ADJUD)IEDthatthisactionisDISMISSEDwithprejudice.ltisalso:
                 I
        ADJUDCED thatal1pendingmotionsinthiscaseareDENIED ASM OOT,andthiscase
                 l
  isCLOSED .     I
                 i



        DONEANDORDEREDinChambersatMiami,Florida,this îldayofMarch,2019.
                 :




                                                  JO SE . A RTIN EZ
                                                  UNIT    STATES DISTRI T JUDGE

  Copies provided to:
  M agistrateJudgejOtazo-Reyes
  A11CounselofRrcord
                 !
                 I
                 l
                 i
                 I
                 I
                 i
